EXHIBIT 31.2 CERTIFICATION I, John P. Avagliano, certify that: 1. I have reviewed this amendment to the annual report on Form 10-K/A of RLJ Entertainment, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 30, 2013 /s/ JOHN P. AVAGLIANO John P. Avagliano Chief Financial Officer
